 In the Matter of M. D. BALDWIN,'R. F. BALDWIN, FRANCES M. BALD-;WIN, H. B. TUTHILL, V. M. TU1'HTLL, A. S. KURIcJIAN, CO-PARTNERS,DOING BUSINESS AS OLIVER MACHINERY COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE No. 475, AFFILIATEDWITH TIMA.F.L.Case No. C-2483.-Decided February 1'd, 1943Jurisdiction:machinery manufacturing industry.Unfair Labor PracticesCollective Bargaining:parties stipulated that respondents refused to bargainwith certified- union, which had requested it to bargain, because of respond-ents' claim that unit previously found appropriate by the Board was inappro-priate-Board found unit appropriate and accordingly found a refusal' tobargain.Remedial Orders:upon request, to bargain collectively.Unit,Appropriate for Collective Bargaining:unit established in prior repre-sentation case, confined to production employees at one of respondents' plantsheld appropriate notwithstanding respondents' contention that the unit shouldembrace two of its plants.Mr. Harold A. Crane field,for the Board.Mr. Stephen F. Dunn,of Grand Rapids, Mich., for the respondents.Mr. Carl Cederquist,of Grand Rapids, Mich., andMr. Paul R.Hutchings,ofWashington, D. C., for the Union.Mr. Eugene R. Thorrens,of counsel to the Board.aDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalAssociation of,Machinists, Lodge No. 475, affiliated with the A. F. L.,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Seventh Region(Detroit,Michigan), issued its amended complaint dated December17, 1942, against M. D. Baldwin, R. F. Baldwin, Frances M. Baldwin,H. B. Tuthill, V. M. Tuthill, A. S. Kurkjian, co-partners, doing busi-ness as Oliver Machinery Company, Grand Rapids, Michigan, hereincalled the respondents, alleging that the respondents had engaged inand were engaging in unfair labor practices affecting commerce,47 N. L. R B., No. 62.440 OLIVER MACHINERY COMPANY441within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the amended complaint accompanied by noticeof hearing were duly served upon the respondents and the Union.With respect to the unfair labor practices, the amended complaintalleged in substance that on or about April 22, 1942, and thereafter,the respondents refused to bargain collectively with the Union as theexclusive representative of their employees within an appropriatebargaining unit, although the Union represented a majority of suchemployees; and that by such refusal, the respondents interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act.The respondents, theUnion, and the Regional Attorney for the Seventh Region enteredinto a stipulation, dated December 30, 1942, waiving hearing andnecessity for an Intermediate Report, proposed findings of fact, andother proceedings before the Board except the privileges of filingbriefs and requesting oral argument, and agreeing that the Boardmay make findings of fact and conclusions of law and enter itsDecision and Order upon facts agreed to in the stipulation and uponthe record described therein.1On January 9, 1943, the Board, acting pursuant to Article II, Sec-tion 36 (a), of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferred the case to itself.On thesame day, the respondents filed a brief with the Board.Pursuant to notice, a hearing for the purpose of presenting oralargument was held before the Board in Washington, D. C., on Jan-uary 26, 1943.The respondents and the Union appeared by counseland participated in the-argument.Upon the entire record in the case,'the Board snakes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE RESPONDENTSThe respondents, a copartnership, having their principal office andplace of business in Grand Rapids, Michigan, are engaged- in themanufacture. of woodworking machinery and machinery used in slic-ing and packaging bakery products.The principal raw materialsused are iron, steel, and non-ferrous metals.Annually the respond-ents purchase for use in such manufacturing operations raw materialsand other supplies valued in excess of $400,000, of which approxi-mately 80 percent in value is shipped to the respondents' plants fromoutside the State of Michigan.During a similar period, the respond-1 In the stipulation the respondents denied the allegations of the amended complaintuth respect to the unfair labor practices and counsel for the Board agreed to acceptsuch denial in lieu of an answer. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDents sell finished products manufactured at said plants valued inexcess of $1,000,000, of which approximately 90 percent in value isshipped to purchasers outside the State of Michigan.The respond-ents concede that they are engaged in commerce within the meaningof the Act and subject to the Board's jurisdiction.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge No. 475, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the respondents.III.TIIE UNFAIR LABOR PRACTICESThe refusal to bargain1.The appropriate unitThe respondents operate two machine shops in Grand Rapids, Michi-gan.Their main plant, called the Coldbrook plant, is about 1 miledistant from the other, known as the Baldwin Tuthill plant.'Upona petition for investigation and certification of representatives filedby the Union on October 21, 1941, the Board, on March 12, 1942,issued its Decision and Direction of Ffection,3 finding that the em-ployees at the Baldwin Tuthill plant constitute an appropriate unit.The respondents deny the allegation of the, amended complaintthat the employees at the Baldwin Tuthill plant constitute an appro-priate unit, and contend, as they did in the representation case, thatthe employees at the Baldwin Tuthill plant and at the Coldbrookplant together constitute the appropriate unit.In the representationcase, the Board recognized, as the evidence showed, that the twoplants were similar with respect to equipment, type of operationsperformed, and employee classifications; that the operations of thetwo plants were interdependent to a considerable degree and therewas a substantial interchange of work between them; that both plantswere operated through a single office located in the Coldbrook plant,and all personnel records were kept in that office ; and that generallabor policy was determined in the company's main office.How-ever, we also found that no history of collective bargaining existedat the respondent's plants; that the Baldwin Tuthill plant, geo-'The respondents also operate a foundry adjacent to the Coldbrook plant where cast-ings are made for use at the two machine shops.'Matter of Oliver Machinery Co., Baldwin Tuthill DivisionandInternational Associa-tion of Machinists,Lodge No 475,affiliated weth A. F. L.,39 N. L. R.B. 722.At thetime of the representation proceeding the business of the employer was operated as aMichigan corporation.Sometime thereafter,the corporation was dissolved and a co-partnership was formed.In all other respects, the business enterprise involved in therepresentation case and herein is identicalHereinafter we refer to the corporation andto the copartnership interchangeably as the-respondents: OLIVER MACHINERY COMPANY443graphicallyseparated from the Coldbrook plant, had a superintend-ent, assignedexclusively to it, who handledpersonnel problems andhad authority to hire employees; that therewas no substantial tempo-rary interchange of employees,but, in fact,there existed a policyagainst such interchange;and that only the employees at the Bald-win Tuthillplant were organized for the purpose of collectivebargain-ing.Underthe circumstances,we concludedthatself-organizationand collective bargainingshould notbe denied to employees attheBaldwinTuthill plant "merely becauseunder other circum-stancesa unit includingemployees at both plantsmight be deemedappropriate." ''In the instant case, the respondents do not dispute the facts foundby.the Board in the representation proceeding.However, they con--tend that the Board erred in its conclusion that the employees at the-BaldwinTuthillplant constitute an appropriate unit. In support,of their contention,the respondents cite, among others, the Board's-decisioninMatter of TrianglePublications, Inc.,andChicago Edi-torial Association,Federal Union21690,5decidedMay 13, 1942,where,-in 'dismissing a petition for investigation and certification of repre-sentatives,we rejected a request for a unit composed of radio pro--gram checkers in the editorial department of a magazine publisher,on' the ground that the nature of the checkers'work was indistin--guishable from that of other employees in the editorial department.The respondents argue that theTrianglecase represents a departurefrom the viewpoint expressed by the Board in the representation casefrom which the instant proceeding stems.The cases are plainly dis-tinguishable.Pursuant to Section 9 (b) of the Act,the Board mayproperly find that a subdivision of an employer,craft, or plant con-stitutes an appropriate unit.In exercising its authority,however, theBoard has refused= to -set apart as-aA, appropriate,unit any subdi-vision or group of employees the nature of whose work is indistinguish-able from that of other employees or whose work is not functionally co-herent and distinct.,In observance of this policy the Board hasrecognized the unity of interests and functions of editorial workersin the publishing industry and the frequent interchange of dutiesamong,such employees.Consequently,as in theTrianglecase, the* In its Decision, the Board also stated that its finding that the employees at the Bald-win Tuthill plant constitute an appropriate unit did not preclude'a later determinationthat a larger unit is 'appropriate "when organization had extended to employees at theColdbrook plant."At the oral argument before the Board in this proceeding, counsel forthe respondents conceded that organization for the purpose of collective bargaining hadnot been extended to employees at the Coldbrook plant.° 40 N. L. R. B. 1330.°Cf.Matter of Carnegie-Illinois Steel Corp., et at.andLocal Union 466, I. B. ETV., etal.,34 N. L. R. B. 40;Matter of The New York Times CompanyandAmerican NewspaperWriters Association, et al,32 N. L. R. B., 928;Matter of The National Sanitary CompanyandInternational Brotherhood, of Foundry Employees, Local 101, (Independent),31 N. L.R. B., 824. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard has refused to entertain petitions of labor organizations seek-ing to break down into artificial subdivisions traditional editorial-staff employees.On the other hand, as here, the Board has enter-tained petitions for separate plant representation of employees being-organized on an industrial basis on the principle that organizationof the employees has not been extended beyond such plant. In nocase, however, has this principle been applied to the determination as.an appropriate unit of an arbitrary and artificial grouping of em-ployees.TheTrianglecase, therefore, does not represent a departure-.from policies theretofore established'by the Board.The respondents further contend that circumstances have changedsince the conclusion of the hearing in the representation proceeding-and that the present situation emphasizes the merit of the respond-ents' contention as to unit.As a result of the changed circtim-stances,7 there is greater similarity between the two plants as to typeof operations, equipment, and employee classifications now than atthe time of the hearing in the representation case. In our Decision,however, we considered the similarity between the two plants inmaking our unit determination, and for that purpose we treated thetwo plants as being similar with respect to type of operations, equip-ment, and employee classifications.Nevertheless, we have reviewedour decision of the appropriate unit in the light of the ' contentionadvanced by the respondents and the evidence in the case now beforeus, and we see no reason to alter our previous determination.,We now find in accordance with our previous determination thatallproduction employees at the Baldwin Tuthill plant, includingapprentices, but excluding supervisory, clerical, engineering, andplant protection employees and truck drivers, constitute a unit ap-propriate for the purposes of collective bargaining.We further findthat said unit insures to the employees of the respondents the fullbenefit of the right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriateunitPursuant to the Board's Decision and Direction of Election, datedMarch 12, 1942, an election by secret ballot was conducted under the'rItwas stipulated,in substance, that manufacture of baking-machinery has been re-duced and manufacture of woodworking machinery has been increased at the BaldwinTuthill plant,thusmaking production of the latter type of machinery currently theprincipal industry at both plants.8At theoral argument before the Board,counsel for the respondents abandoned theposition taken in their biief that the proceeding should be dismissed in view of the re-spondents'good faith in uiging a contention with respect to unit contrary to that deter-mined by the Boaid In any event, we find` no-merit in such a positionGood faith inthese circumstances is immaterial. OLIVER MACHINERY COMPANY445direction and supervision of the Regional Director for the SeventhRegion (Detroit, Michigan), among the employees in the aforesaid'appropriate unit.Based upon the results of the election, the Board,on April 15, 1942, issued its Certification of Representatives,9 certi-fying the Union as the exclusive representative of the employees insaid unit. - The Certification clearly establishes the majority statusof the Union, and this is not questioned by the respondents.We find that, on and at all times after April 15, 1942, the Unionwas the duly designated bargaining representative of a majority ofthe employees in the aforesaid appropriate unit, and that, pursuant'to the-provisions of Section 9 (a) of the Act, the Union was onApril- 15, 1942, and at all times thereafter has been and is now theexclusive representative of all employees in the aforesaid unit for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargainThe parties have stipulated in substance, and we find, that onApril 15, 1942, and at all times thereafter, although requested by theUnion, the respondents refused to bargain with the Union as theexclusive representative of the employees in the unit hereinabovefound appropriate on the ground that such unit was inappropriate.We find that, on April 15, 1942, and at all times thereafter, therespondents have refused to bargain collectively with the Union asthe exclusive representative of their employees in an appropriate unitand have thereby interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYSince we have found that the respondents have engaged in unfairlabor practices, we will order that they cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.We have found that the respondents have refused to9 40 N. L. R. B 578. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDbargain collectively with the Union as the exclusive representative.of their employees in the appropriate unit.We will,therefore, orderthat the respondents,upon request,bargain collectively with theUnion.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists,Lodge No. 475, affili-ated with the American Federation of Labor, isa labor organization,within the meaning of Section 2(5) of the Act.2.All production employees employed by the respondents at theBaldwinTuthillplant, including apprentices,but excluding super-visory, clerical,engineering,and plant protection employees and truckdrivers, at all times material herein constituted and now constitute aunit appropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.3.International Association of Machinists, Lodge No. 475, affiliated% with the American Federation of Labor, was on April 15, 1942, andat all times thereafter has been the exclusive representative of all theemployees in the aforesaid unit for the purposes of collective bargain-ing, ivithin the meaning of Section 9 (a) of the Act.4.By refusing on April 15,1942, and at all times thereafter, tobargain collectively with International Association of Machinists;Lodge No. 475, affiliated with the American Federation of Labor, asthe exclusive representative of all the employees in the aforesaid appro-priate unit, the respondents have engaged in and are engaging inunfair labor practices,within the meaning of Section 8(5) of theAct.5.By interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices af-fecting commercewithin themeaning of Section 2(6) and (7) ofthe Act.ORDERUpon the basisof the abovefindings of fact and conclusions of lawand upon the entire record in the case,and pursuantto Section 10 (c)of the NationalLaborRelationsAct, the National LaborRelationsBoardherebyorders that the respondents,M. D. Baldwin,R. F. Bald- -win, Frances M. Baldwin,H. B. Tuthill,V. M. Tuthill, A.S.Kirkjian, OLIVER MACHINERYCOMPANY447co-partners, doing business as Oliver Machinery Company, GrandRapids, Michigan, and their agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Associationof Machinists, Lodge No. 475, affiliated with the American Federationof Labor, as.the exclusive bargaining representative of all productionemployees at the Baldwin Tuthill plant, including apprentices, butployees and truck drivers ;(b) Engaging in any like or related acts or conduct interfering with,restraining, or coercing their employees in the exercise of the rightto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing, andto engage rn concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7, ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Associa-tion of Machinists, Lodge 475, affiliated with the American Federationof Labor, as the exclusive representative of all production employeesat the Baldwin Tuthill plant, including apprentices, but excludingsupervisory, clerical, engineering, and plant protection employees andtruck drivers;(b)Post immediately in conspicuous places at the Baldwin Tuthillplant, Grand Rapids, Michigan, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to theiremployees stating: (1) that the respondents will not engage in the con-duct from which they are ordered to cease and desist in paragraphs1 (a) and (b) of this Order and (2) that the respondents will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Seventh Region withinten (10) days from the date of this Order what steps the respondentshave taken to comply herewith.